Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting unauthorized assembly.* Substantial evidence was presented in support of this determination in the form of the misbehavior report and the testimony given by the reporting correction officer who stated that petitioner had been one of a group of inmates gathered in the prison yard annex who disregarded repeated warnings, issued over the public address system, that groups of more than six inmates were not permitted (see, Matter of Jimenez v Goord, 244 AD2d 683, 684). As substantial evidence supports the determination finding petitioner guilty of unauthorized assembly, it will not be disturbed (see, Matter of Johnson v Sabourin, 290 AD2d 799). The remaining contentions raised herein have been reviewed and found to be without merit.
*675Mercure, J.P., Peters, Carpinello, Mugglin and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.

 Pursuant to 7 NYCRR 270.2 (B) (6) (i), “The unauthorized assembly of inmates in groups is prohibited. The size of the group is determined by local policy.” Six was the maximum number of inmates permitted in a group at the facility where petitioner was confined.